Morton, J.
These two actions were tried and argued together. The first is by a minor for the loss of his left hand while in the defendant’s employ, and the second is by his father for loss of services. We shall speak of the minor as the plaintiff. A verdict was ordered for the defendant in each case and the cases were thereupon reported to the full court. If the ruling was right judgment's to be entered on the verdicts. If wrong, judgment is to be entered for the plaintiff in the sum of $2,000 and for the father in the sum of $500.
We think that the ruling was right. The plaintiff assumed the obvious risks of the service into which he entered. The defendant owed him no duty to change the arrangement of the saw bench and passageway or its manner of doing business. It was not bound, for instance, to provide a device for stopping the saw as soon as the whistle blew, instead of leaving it to come gradually to a stop as the power died down. The plaintiff took the place as he found it with all of its obvious risks. The only thing of Which the plaintiff can by any possibility complain is that the fact that the saw might be left unguarded while in motion constituted a hidden danger of which he should have been warned. But he did not need to be told that if his hand came *15in contact with a revolving saw it would be injured, and the defendant had no reason to anticipate that such an accident as occurred was liable to happen, and therefore could not be said to have been negligent in failing to warn him of it. The passageway itself was well lighted and three or four feet wide; and the saw bench and the arrangement of the saw upon it were in plain view. No duty rested upon the defendant to point them out to the plaintiff. The plaintiff could not have helped seeing them if he had looked. Neither was there anything which could be fairly called a hidden danger. The lower part of -the saw was covered with a blower, and a guard bolted to the bench with a hinged top was provided for the part of the saw above the bench. Ordinarily the saw was used with the guard on. Occasionally, however, it was operated without the guard. But the whole arrangement was an obvious one, and the fact that the saw was operated occasionally, as it had to be from the nature of the work, without the guard, did not render the danger, if any, arising from so operating it to one going along the passageway a hidden danger of which he was entitled to warning. What happened would seem to have been the result of pure accident. If there was any element of negligence in it, the negligence was that of a fellow servant in failing to put back the guard. Wosbigian v. Washburn & Moen Manuf. Co. 167 Mass. 20. McCafferty v. Lewando’s French Dyeing & Cleansing Co. 194 Mass. 412. Simoneau v. Rice & Hutchins, 202 Mass. 82. In Flynn v. Prince, Collins & Marston Co. 198 Mass. 224, the box was not taken off in the operation of the machinery, and it was held that the arrangement of the dressing-room could be found to be negligent unless the . shaft was covered by the box.
Judgment on the verdict.